Citation Nr: 1012087	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. 
§ 1151 (West 2002) for residuals of small bowel surgery due 
to treatment at a VA facility in January 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1969 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim.  

The Veteran was afforded a Board hearing in August 2006.  A 
transcript of that hearing is of record.  

This appeal was previously before the Board and the Board 
remanded the claim in April 2007 for additional development.  
The case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  A small bowel abdominal surgery was performed at a VA 
facility in January 2003.

2.  There is no competent medical evidence establishing that 
the small bowel surgery resulted in additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for residuals of small bowel surgery due to treatment 
at a VA facility in January 2003 have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a March 2004 letter, issued prior to the rating decision 
on appeal, and a May 2007 letter, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate a claim for compensation benefits under 38 
U.S.C.A. § 1151, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  A June 2006 letter and the 
May 2007 letter also advised the Veteran of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The case was 
last readjudicated in December 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
inpatient and outpatient treatment records, private treatment 
reports, the reports of VA examinations, court documents, and 
statements from the Veteran and his relatives.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing testimony at a 
hearing before the undersigned Veterans Law Judge, undergoing 
VA examinations, responding to notices, and submitting 
evidence and argument.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In pertinent part, 38 U.S.C. § 1151 provides:

(a)  Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1)  the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- 

(A)  carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 

	(B)  an event not reasonably foreseeable.

In this case, the Veteran filed his § 1151 claim in April 
2003.  Effective September 2, 2004, the regulations 
pertaining to claims for compensation pursuant to 38 U.S.C.A. 
§ 1151 filed on or after October 1, 1997, were amended.  See 
69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations 
implemented the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in a 
veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2009).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish entitlement, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
Chapter 31 of title 38, United States Code; and (3) competent 
evidence of a nexus between that asserted injury or disease 
and the current disability.

In essence, the Veteran asserts that the surgery and 
treatment he underwent at a VA facility in January 2003 
resulted in additional disability.  

The record reflects that an abdominal surgery, a right lower 
quadrant exploration and ileocecal resection with primary 
stapled anastomosis, was performed at a VA facility in 
January 2003.

VA treatment reports show that the Veteran was admitted to 
the Martinsburg VA Medical Center (VAMC) in January 2003 with 
an acute picture of right lower quadrant pain and tenderness.  
A computed tomography (CT) showed an inflammatory mass, and 
the Veteran underwent an operation for appendicitis.  
Exploration was performed through a right lower quadrant 
incision which was extended when the Veteran was found to 
need an ileocecectomy for an ileocecal perforation and a 
sealed inflammatory mass.  After the surgery, the Veteran 
recovered gradually for the first 72 hours, but became 
tachycardic and tachypneic and required resuscitation.  
Although he responded to resuscitation measures, he remained 
distended and had the possibility of developing ascites.  The 
Veteran's diagnosis upon discharge was acute ischemic 
ileocolitis with sealed perforation, post operation bowel 
obstruction and possible renal failure.  He was transferred 
to the Winchester Medical Center (WMC) for further diagnostic 
evaluation and treatment, at VA expense.    

Treatment reports from January and February 2003 from WMC 
show that the Veteran had presented to the VAMC approximately 
eight days prior to admission to WMC with right lower 
quadrant pain and was found on a CT scan to have what was 
felt to be perforated appendicitis.  The Veteran was taken to 
the operating room where he had a standard transverse 
incision and through this was found to have a normal appendix 
which was removed.  He also had a very abnormal appearing 
cecum and terminal ileum and was felt to perhaps have a 
malignancy.  He underwent a limited ileocolic resection with 
stapled anastomosis.  Pathology showed some minimal mucosal 
ischemia.  The Veteran's postoperative course was remarkable 
for persistent fevers, prolonged ileus, and essentially 
failure to progress.  WMC was asked to accept the Veteran in 
transfer for management of what was felt to be a 
postoperative small bowel obstruction.  Upon his arrival at 
WMC, the Veteran was found to have a significantly distended 
abdomen.  His respiratory effort was compromised by the 
abdominal distention.  He had acute renal failure, and was 
found to have an anastomotic leak.  During his treatment at 
WMC, the Veteran underwent several surgeries, including an 
exploratory laparotomy, with drainage of abscess, resection 
of prior ileocolic anastomosis, creation of end ileostomy, 
and creation of end-mucous fistula.  His discharge diagnoses 
in February 2003 included leaking ileocolic anastomosis with 
bile and fecal peritonitis, status post repeat resection, 
ileostomy, mucous fistula; acute renal failure, resolved; and 
recurrent acute renal failure, resolved.  

Additional treatment records from WMC show that in June 2003, 
the Veteran underwent additional surgeries for status post 
anastomotic leak with ileostomy and mucous fistula and large 
ventral hernia, including exploratory laparotomy, lysis of 
adhesions, and take down of ileostomy and mucous fistula with 
re-anastomosis and repair of large ventral hernia.  

The Veteran was provided a VA examination with a physician in 
March 2004, during which the claims file was available and 
reviewed.  The examining physician reviewed the Veteran's 
medical history and said that the Veteran was seen at the 
Martinsburg VAMC in January 2003 with right lower quadrant 
abdominal pain and tenderness.  An initial workup showed 
possible appendicitis and the Veteran underwent surgery with 
an incision in the right lower quadrant.  During the surgery 
he was found to have ileocecal perforation with sealed 
inflammatory mass.  An ileostomy was performed.  
Postoperatively, the Veteran became toxic and gastrografin 
enema showed partial obstruction of anastomosis.  The Veteran 
was transferred to WHC where he had re-exploration with 
debridement and ileostomy as well as right colostomy.  The 
examiner related that finally, the wounds healed and 
ileostomy and colostomy were closed.  The Veteran reported 
that he continued to have pain in the abdominal wall, the 
site of the surgeries.  The examiner noted that the Veteran 
was seen by his primary care physician and there was 
suggestion of incisional hernia.  He also continued to have 
diarrhea 4 to 5 times per day, but there is no rectal 
bleeding.  

Upon physical examination of the abdomen, the scars of the 
midline incision had healed well.  There was evidence of some 
keloid formation, but there was no inflammation, it was not 
sensitive to touch, and there was no evidence of incisional 
hernia.  Bowel sounds were present, there was no mass 
palpable within the abdominal cavity, the liver and spleen 
were not enlarged, and there was no evidence of inguinal 
hernia.  The diagnoses included status post exploratory 
laparotomy for perforated cecum and multiple surgeries.  
Further, the examiner concluded that the wounds had healed 
well, and there was no evidence of incisional hernia with 
residual abdominal pain.    

In April 2004, the Veteran's claims file was returned to the 
March 2004 VA examiner to provide an opinion.  The examiner 
reviewed the history and noted that during the March 2004 VA 
examination, all the wounds were healed with no evidence of 
incisional hernia.  The examiner also stated that the Veteran 
was complaining of pain in the abdominal wall and diarrhea.  
The examiner then opined that the surgery was complicated due 
to the nature of the disease.  The examiner explained that 
the Veteran had a perforated cecum with abscess formation.  
Excision of the bowel and reanastomosis in an emergency set 
up is a strong possibility of localized peritonitis and 
inflammatory reaction.  The repeated surgery and temporary 
colostomy was well indicated with good results.  The examiner 
opined that the care of the Veteran was very good.  
Indication of surgeries and outcome of surgery were as 
expected.  The examiner concluded that there was no 
carelessness, negligence, or lack of proper skill in the 
management of the Veteran's emergency bowel surgery.  

In August 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge.  He related that he was 
admitted to the Martinsburg VAMC for treatment of his 
appendix, but while operating his treatment providers 
discovered that the problem was not his appendix.  He said 
that during the operation, the VAMC treatment providers 
ruptured his bowels, which started to leak and contaminated 
his body.  He said that initially, the treatment providers at 
the VAMC did not know what was wrong with him and his 
condition worsened.  He said that his stomach began to swell 
and his body became so contaminated that his blood needed to 
be cleaned with a dialysis machine.  He said that WMC was 
contacted and agreed to admit and treat him.  He testified 
that a doctor at WMC determined that his intestines were 
leaking, and performed an operation to repair the damages.  
He remained at WMC for another 30 or 35 days before being 
discharged.  

He said that during the surgery, a large portion of his 
intestines had to be removed, which caused him to have 
permanent diarrhea intermittently for the remainder of his 
life.  He said that he was taking medication for the 
diarrhea.  The Veteran also said that the operation left him 
impotent, that he gets stomach cramps, and he thinks that he 
may be developing a hernia.  He also said that he had an 
ileostomy bag and a colostomy bag connected to him.  He 
further stated that he had to learn how to walk all over 
again.  He said that he was promised an attendant, and it was 
agreed that someone would assist him in his home 24 hours per 
day.  He obtained an in-home assistant, his mother-in-law, 
who cared for him during his recovery from the surgeries.  
She later sued him and was awarded a judgment of $20,000 for 
the medical services she rendered to him.  He also claimed 
that VA apologized and admitted that mistakes had been made 
and settled with him for $85,000.  He said that the hospital 
administrator attributed his complications to the after-care 
he received at the VAMC.  The Veteran also said that he did 
not remember being warned of any affects of the surgery and 
was told it was just a simple procedure. 

VA treatment records dating since January 2003 reveal that 
the Veteran has had ongoing complaints of diarrhea and 
erectile dysfunction.  Except for the April 2004 opinion, 
such records are negative for any medical opinions pertaining 
to fault on the part of VA with regards to the Veteran's 
several abdominal surgeries in 2003.

A December 2009 letter from VA Regional Counsel in Baltimore, 
MD, indicates that based on the information available to him, 
the Veteran's tort claim was filed with his office in 2003.  
The claim involved an allegation of negligent surgery and 
aftercare, requiring transfer to a non-VA hospital.  The 
Regional Counsel stated that the claim was administratively 
settled for $85,000.00 in July 2003.  Further, pursuant to 
the VA records retention schedule, the paper filed had been 
destroyed.  Thus, the records of the tort claim and 
settlement are not available.

After a review of the record and careful consideration, the 
Board finds that there is no competent medical evidence that 
the Veteran had increased disability involving his small 
bowel surgery that is due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA, or an event not reasonably 
foreseeable.  The only medical opinion of record addressing 
the issue is that of the March and April 2004 VA examiner, 
who reviewed the claims file, examined the Veteran, and 
concluded that there was no carelessness, negligence, or lack 
of proper skill in the management of the Veteran's emergency 
bowel surgery.  Although the record contains documentation 
that the Veteran filed a tort claim against VA which was 
settled in July 2003 for $85,000, the claims file does not 
include information with regards to what formed the basis of 
VA's decision to settle, nor does it contain any medical 
evidence showing fault on the part of VA.  

In addition, the Board notes that the record reveals the 
risks and benefits of surgery were explained to him by the 
surgeon on January 20, 2003 prior to surgery.  It was noted 
the indications for general surgery included: rule out 
cancer, pain, abscess, inflamed appendix.  Risks and 
complications were listed as: bleeding, hematoma, infection, 
recurrence, allergic reaction to medication used, 
perforation, peritonitis, nonhealing, and spread of 
infection.  It was noted the Veteran was alert at the time 
consent was requested, had the opportunity to ask questions, 
indicated comprehension, and freely consented to the 
procedure.  Thus, appropriate informed consent was obtained.  

Moreover, the VA examiner noted that the surgery was 
complicated due to the nature of the disease, and that 
excision of the bowel and reanastomosis in an emergency set-
up is a strong possibility for localized peritonitis and 
inflammatory reaction.  The examiner further noted that the 
indication and outcome of the surgery was as expected.  Thus, 
there is no evidence that the Veteran's need for subsequent 
surgery was an event that was not reasonably foreseeable.  

The Board concludes that the medical opinion is of greater 
probative value than the Veteran's allegations of additional 
disability and fault.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of small bowel surgery due to treatment at 
a VA facility in January 2003.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of small bowel surgery due to treatment at a VA 
facility in January 2003 are denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


